J-S05010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN B. FISHER                         :
                                               :
                       Appellant               :   No. 1390 MDA 2019

          Appeal from the Judgment of Sentence Entered July 15, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0003305-2019


BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                                FILED APRIL 17, 2020

        Appellant, Jonathan B. Fisher, appeals from the judgment of sentence

entered following his conviction of stalking.1       Appellate counsel has filed a

petition seeking to withdraw her representation and a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), which govern a withdrawal from

representation on direct appeal. We grant counsel’s petition to withdraw and

affirm.

        On June 2, 2019, Appellant put a bouquet of flowers in the driveway of

his estranged wife (Victim”) and placed a church brochure in her mailbox.

Victim observed Appellant at the mailbox.          Appellant was on probation for


____________________________________________


1   18 Pa.C.S. § 2709.1(a)(1).
J-S05010-20


three previous convictions of stalking Victim, and there was an active

protection from abuse order in effect at the time of the incident.

      On July 3, 2019, the Commonwealth filed a criminal information

charging Appellant with one count of stalking, graded as a third-degree felony.

On July 5, 2019, Appellant pled guilty pursuant to a negotiated plea

agreement.    At the conclusion of the guilty plea hearing, the trial court

sentenced Appellant to a term of incarceration of time served to twenty-three

months. On July 22, 2019, Appellant filed a post-sentence motion in which

he sought to withdraw his guilty plea. The trial court denied the motion on

July 23, 2019. This timely appeal followed.

      Appellant’s counsel filed with the trial court a statement pursuant to

Pa.R.A.P. 1925(c)(4,) indicating her intent to seek permission to withdraw

pursuant to Anders.     The trial court drafted a Pa.R.A.P. 1925(a) opinion

explaining that, in light of counsel’s statement pursuant to Pa.R.A.P.

1925(c)(4), it was deferring “issuing any substantive opinion in support of its

judgment of sentence until [Superior Court] makes a determination as to the

existence of any arguably meritorious issues for review.” Trial Court Opinion,

9/18/19, at 1.

      As noted, counsel has filed a petition to withdraw from representation.

Before we address any questions raised on appeal, we must resolve appellate

counsel’s request to withdraw. Commonwealth v. Cartrette, 83 A.3d 1030

(Pa. Super. 2013) (en banc). There are procedural and briefing requirements


                                     -2-
J-S05010-20


imposed upon an attorney who seeks to withdraw on direct appeal.              The

procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.
Id. at 1032 (citation omitted).

      In this case, those directives have been satisfied. Within the petition to

withdraw, counsel averred that she conducted an extensive review of the

record and pertinent legal research. Following that review, counsel concluded

that the present appeal is wholly frivolous. Counsel sent Appellant a copy of

the Anders brief and petition to withdraw, as well as a letter, a copy of which

is attached to the petition to withdraw. In the letter, counsel advised Appellant

that he could either represent himself or retain private counsel. Appellant has

not filed any additional documents with this Court.

      We now examine whether the Anders brief satisfies the Supreme

Court’s dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.


                                      -3-
J-S05010-20


Cartrette, 83 A.3d at 1032 (quoting Santiago, 978 A.2d at 361).

      Counsel’s brief is compliant with Santiago.     The brief sets forth the

procedural history of this case, outlines pertinent legal authority, and

discusses counsel’s conclusion that the appeal is frivolous. We thus conclude

that the procedural and briefing requirements for withdrawal have been met.

      Counsel has conducted an evaluation of Appellant’s guilty plea and

sentence. Anders Brief at 9-12. First, counsel reviewed whether the guilty

plea was voluntary, intelligent, and knowing. Id. at 9-12.   Counsel also

reviewed the legality of Appellant’s sentence. Id. at 12.

      We begin by observing that, generally, upon entry of a guilty plea, an

appellant waives all defects and defenses except: (1) the lack of jurisdiction;

(2) the validity of the plea; and (3) the legality of the sentence.

Commonwealth v. Jones, 929 A.2d 205, 212 (Pa. 2007). A challenge to

the legality of sentence is an attack upon the power of a court to impose a

given sentence. Commonwealth v. Lipinski, 841 A.2d 537, 539 (Pa. Super.

2004).

      We first review the issue of whether Appellant’s guilty plea was

voluntary, intelligent, and knowing. Specifically, we address the claim that

Appellant “was not aware of the element of a charge of Stalking [that] requires

a Defendant to admit their acts towards another person demonstrate an intent




                                     -4-
J-S05010-20


to cause substantial emotional distress to another person.” Post-Sentence

Motion, 7/22/19, at 1-2.2

              [A] defendant who attempts to withdraw a guilty plea
              after sentencing must demonstrate prejudice on the
              order of manifest injustice before withdrawal is
              justified. A plea rises to the level of manifest injustice
              when it was entered into involuntarily, unknowingly,
              or unintelligently.

Commonwealth v. Lincoln, 72 A.3d 606, 610 (Pa. Super. 2013) (citations

and quotation marks omitted).

        “There is no absolute right to withdraw a guilty plea.” Commonwealth

v. Broaden, 980 A.2d 124, 128 (Pa. Super. 2009) (citations omitted). In

order to withdraw a guilty plea following the imposition of sentence, “a


____________________________________________


2   We observe that

              Normally, issues not preserved in the trial court may
              not be pursued before this Court. Pa.R.A.P. 302(a).
              For example, a request to withdraw a guilty plea on
              the grounds that it was involuntary is one of the claims
              that must be raised by motion in the trial court in
              order to be reviewed on direct appeal. ... Moreover,
              for any claim that was required to be preserved, this
              Court cannot review a legal theory in support of that
              claim unless that particular legal theory was
              presented to the trial court. Thus, even if an appellant
              did seek to withdraw pleas … in the trial court, the
              appellant cannot support those claims in this Court by
              advancing legal arguments different than the ones
              that were made when the claims were preserved.

Commonwealth v. Rush, 959 A.2d 945, 949 (Pa. Super. 2008). Therefore,
we limit our review of the challenge to the validity of the guilty plea to the
legal theory preserved in Appellant’s post-sentence motion.


                                           -5-
J-S05010-20


defendant must demonstrate that manifest injustice would result.” Id. at 129.

“Manifest injustice may be established if the plea was not tendered knowingly,

intelligently, and voluntarily.” Id.

      In considering the validity of a guilty plea colloquy, “[t]he Pennsylvania

Rules of Criminal Procedure mandate pleas be taken in open court and require

the court to conduct an on-the-record colloquy to ascertain whether a

defendant is aware of his rights and the consequences of his plea.”

Commonwealth v. Prendes, 97 A.3d 337, 352 (Pa. Super. 2014) (citations

omitted). Pursuant to Pa.R.Crim.P. 590, the trial court should inquire whether

the defendant understands, among other things, “the nature of the charges

to which he or she is pleading guilty[,]” and “the permissible range of

sentences and/or fines” possible. Pa.R.Crim.P. 590, cmt. “[N]othing in the

rule precludes the supplementation of the oral colloquy by a written colloquy

that is read, completed, and signed by the defendant and made a part of the

plea proceedings.” Commonwealth v. Bedell, 954 A.2d 1209, 1212-1213

(Pa. Super. 2008) (citation omitted).

      Thereafter,

            [t]he reviewing Court will evaluate the adequacy of the plea
      colloquy and the voluntariness of the resulting plea by examining
      the totality of the circumstances surrounding the entry of that
      plea. Pennsylvania law presumes a defendant who entered a
      guilty plea was aware of what he was doing, and the defendant
      bears the burden of proving otherwise.

Prendes, 97 A.3d at 352 (citations omitted). Accordingly, even if there is an

omission in the oral plea colloquy, “a plea of guilty will not be deemed invalid

                                       -6-
J-S05010-20


if the circumstances surrounding the entry of the plea disclose that the

defendant had a full understanding of the nature and consequences of his plea

and that he knowingly and voluntarily decided to enter the plea.”

Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011)

(citation omitted).

       Our review of the certified record reflects that Appellant completed a

written guilty plea colloquy on July 15, 2019.          In the colloquy, Appellant

acknowledged that he can read, write, speak, and understand the English

language. Guilty Plea Colloquy, 7/15/19 at 1 ¶1.

       Also on July 15, 2019, Appellant appeared at a guilty plea hearing, at

which the trial court conducted a thorough oral colloquy upon accepting

Appellant’s guilty plea.      N.T., 7/15/19, at 2-10.    Specifically, the following

transpired, which indicates that Appellant was made aware of all of the

elements of the crime of stalking,3 including an intent to cause substantial

emotional distress to another person:

____________________________________________


3 Appellant was charged with the crime of stalking pursuant to subsection
(a)(1), which is set forth under the Crimes Code as follows:

       § 2709.1. Stalking.

       (a) Offense defined. — A person commits the crime of stalking
       when the person either:

              (1) engages in a course of conduct or repeatedly
              commits acts toward another person, including
              following the person without proper authority, under



                                           -7-
J-S05010-20


       THE COURT: I’m told that you are here to plead guilty to the
       offense of stalking. That is defined as engaging in a course
       of conduct or repeatedly committing acts towards another
       person, including following the person without proper
       authority under circumstances which demonstrate either
       intent to place that person in reasonable fear of bodily injury or
       to cause that person substantial emotional distress.

              Do you understand that?

       [APPELLANT]: Yes.

       THE COURT: That involves a family member. And because you
       have prior convictions for this, this is graded as a felony of the
       third degree, which carries up to seven years in prison and a
       $15,000 fine.

              Do you understand?

       [APPELLANT]: Yes.
Id. at 6 (emphases added).

       The portion of the oral colloquy set forth above establishes that

Appellant was presented with, and understood, both the nature of the charge

to which he was pleading guilty and the accompanying permissible range of

sentence. Hence, the dictates Pa.R.Crim.P. 590 were satisfied. Accordingly,

any claim that Appellant’s guilty plea was not tendered knowingly,

intelligently, and voluntarily lacks merit.



____________________________________________


              circumstances which demonstrate either an intent to
              place such other person in reasonable fear of bodily
              injury or to cause substantial emotional distress to
              such other person

18 Pa.C.S. §2709.1(a)(1).

                                           -8-
J-S05010-20


      We next consider the issue of whether the sentence imposed upon

Appellant was legal. Anders Brief at 12. As stated above, upon entry of a

guilty plea, an appellant waives all defects and defenses except: (1) the lack

of jurisdiction; (2) the validity of the plea; and (3) the legality of the sentence.

Jones, 929 A.2d at 212. We note that “[o]ne who pleads guilty and receives

a negotiated sentence may not then seek discretionary review of that

sentence.” Commonwealth v. O'Malley, 957 A.2d 1265, 1267 (Pa. Super.

2008).

      Legality of sentence issues occur generally either (1) when a trial court’s

traditional authority to use discretion in the act of sentencing is somehow

affected; and/or (2) when the sentence imposed is patently inconsistent with

the   sentencing    parameters     set    forth   by   the   General    Assembly.

Commonwealth v. Foster, 17 A.3d 332, 342 (Pa. 2011). The question of

whether a claim implicates the legality of a sentence presents a pure question

of law. Id. at 340 n.13. Issues relating to the legality of a sentence are

reviewed de novo, and our scope of review is plenary. Commonwealth v.

Infante, 63 A.3d 358, 363 (Pa. Super. 2013).

      Additionally, “when a negotiated plea includes sentencing terms (or,

more properly, the Commonwealth’s commitment to recommend a certain

sentence), the defendant’s knowing and voluntary acceptance of those terms

rightly extinguishes the ability to challenge a sentence the defendant knew

was a proper consequence of his plea.” Commonwealth v. Eisenberg, 98


                                         -9-
J-S05010-20


A.3d 1268, 1277 (Pa. 2014); see also Commonwealth v. Reichle, 589 A.2d
1140, 1141 (Pa. Super. 1991) (stating that where the plea agreement

contains a negotiated sentence which is accepted and imposed by the

sentencing court, there is no authority to permit an excessiveness challenge).

      Appellant pled guilty to the crime of stalking under 18 Pa.C.S. §

2709.1(a)(1), which is graded as a third-degree felony.           18 Pa.C.S. §

2709.1(c)(2).   A person convicted of a third-degree felony may not be

sentenced to a term of imprisonment for more than seven years. 18 Pa.C.S.

§ 1103. Also, a person convicted of a third-degree felony may be sentenced

to pay a fine not exceeding $15,000.00. 18 Pa.C.S. § 1101. In addition,

pursuant to the Sentencing Guidelines, the crime of stalking carries an offense

gravity score of six.   204 Pa. Code § 303.15.        The record indicates that

Appellant’s prior offense score was zero. Guilty Plea Agreement/Sentencing

Guidelines Worksheet, 7/15/19, at 2.          Accordingly, under the Sentencing

Code, Appellant’s standard range minimum sentence is three to twelve

months of incarceration. 204 Pa. Code § 303.16. The aggravated/mitigated

range sentence is plus or minus six months or less. Id.

      Our review of the record further indicates that Appellant entered a

negotiated guilty plea, in which he agreed to serve a term of incarceration of

time served to twenty-three months.           Guilty Plea Agreement/Sentencing

Guidelines Worksheet, 7/15/19, at 1. As the Assistant District Attorney stated

at the outset of Appellant’s guilty plea and sentencing hearing, “[Appellant] is


                                     - 10 -
J-S05010-20


present in court with counsel to enter into a negotiated guilty plea, stalking,

domestic violence, a felony of the third degree, for a sentence of not less than

time served to no more than 23 months and costs.”         N.T., 7/15/19, at 2.

Subsequently, Appellant was sentenced as follows:

             THE COURT: What I said earlier I meant. Technically your
      guidelines start at three months. This is a mitigated sentence,
      which means you’re getting less than what you should have gotten
      for this.

           Now, I understand the facts and I understand there is an
      agreement so I’m going to go along with this. …

            I will accept [Appellant’s] plea of guilt pursuant to the
      negotiated plea agreement.

            On Count 1, [Appellant] shall receive a sentence of not less
      than time served to no more than 23 months in Lancaster County
      Prison plus costs. There’s no restitution owing. [Appellant] may
      be paroled immediately without the necessity of a parole petition.
      And although it’s academic, he’s eligible for re-entry programming
      at the Lancaster County Prison. The [c]ourt notes that this is a
      mitigated range sentence for the reasons stated by counsel.

N.T., 7/15/19, at 10-11.

      Thus, the sentence of time served to twenty-three months of

incarceration did not exceed the statutory maximum of seven years of

incarceration authorized by the General Assembly. Furthermore, the sentence

imposed is in the mitigated sentencing guideline range. Therefore, we find

the trial court imposed a legal sentence, i.e., one which is patently consistent

with the sentencing parameters set forth by the General Assembly. Foster,
17 A.3d at 342.    Accordingly, any challenge to the legality of Appellant’s

sentence lacks merit.

                                     - 11 -
J-S05010-20


     Finally, we have independently reviewed the record in order to

determine whether there are any non-frivolous issues present in this case that

Appellant may raise.   Commonwealth v. Yorgey, 188 A.3d 1190, 1198-

1199 (Pa. Super. 2018) (en banc).      Having concluded that there are no

meritorious issues, we grant Appellant’s counsel permission to withdraw, and

we affirm the judgment of sentence.

     Petition to withdraw as counsel granted.         Judgment of sentence

affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/17/2020




                                    - 12 -